UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):March 22, 2011 China Bilingual Technology & Education Group Inc. (Exact Name of Registrant as Specified in Charter) Nevada 333-162102 68-0678185 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) No. 2 Longbao Street Xiaodian Zone, Taiyuan City Shanxi Province, China (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: 01186-351-7963988 (Former name or former address, if changed since last report) 1 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02 Results of Operations and Financial Condition. On March 22, 2011, China Bilingual Technology & Education Group Inc. (the “Company”) issued a press release announcing that it had scheduled an investor field trip to its school campus in Shanxi Province, China on April 14, 2011. The press release also discussed the Company’s financial results for the year ended December 31, 2010. The full text of the press releases is attached hereto as Exhibit 99.1. The information included in such exhibit is being furnished pursuant to Item 7.01 and shall not be deemed ‘‘filed’’ for purposes of Section 18 of the Securities Exchange Act of 1934, as amended, or otherwise subject to the liabilities of that Section. The information in this Item 2.02 shall not be incorporated by reference into any registration statement or other document pursuant to the Securities Act of 1933, as amended. Item 8.01Other Events The information set form in Item 1.01 of this Current Report in Form 8-K is incorporated herein by reference into this Item 8.01. Item 9.01Financial Statements and Exhibits Exhibit No. Description Press Release dated March 22, 2011. 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. CHINA BILINGUAL TECHNOLOGY & EDUCATION GROUP INC. Date:March 22, 2011 By: /s/Michael Toups Name: Michael Toups Title: Chief Financial Officer EXHIBIT INDEX Exhibit No. Description Press Release dated March 22, 2011. 3
